Citation Nr: 0701246	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  02-10 910	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip and left 
leg disorder.

2.  Entitlement to service connection for heart disease, to 
include coronary artery disease (CAD), congestive heart 
failure (CHF), and postoperative residuals of a coronary 
artery bypass graft (CABG).

3.  Entitlement to an increased rating for a lumbosacral 
strain with left sacroiliac strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946 and from October 4th to November 16th 1951.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from April and September 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Viginia.  In a December 2004 decision, the Board affirmed the 
RO's denial of these claims.  He filed a timely notice of 
appeal (NOA) to the U.S. Court of Appeals for Veterans Claims 
(Court), but unfortunately died while his appeal was still 
pending.  In October 2006, the Court issued an order vacating 
the Board's December 2004 decision and dismissing the appeal 
for lack of jurisdiction.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1943 to 
January 1946 and from October 4th to November 16th 1951.  

2.  In May 2006, the RO was notified that the veteran had 
died in May 2006.  

3.  In August 2006, the RO received a copy of the veteran's 
death certificate from his surviving spouse, confirming he 
died in May 2006.

4.  In October 2006, the Court issued an order vacating the 
Board's December 2004 decision and dismissing the appeal for 
lack of jurisdiction.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


